     Case: 4:18-cv-00157-DMB-JMV Doc #: 111 Filed: 05/21/21 1 of 1 PageID #: 1049




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

JASON D. ALSTON                                                                 PLAINTIFF

V.                                                             NO. 4:18-CV-157-DMB-JMV

PRAIRIE FARMS DAIRY, INC.,
d/b/a Luvel; HAROLD LEROY
PAPEN                                                                        DEFENDANTS


                                    FINAL JUDGMENT

        In accordance with the order entered this day, summary judgment is granted in favor of

Prairie Farms Dairy, Inc. and Harold Leroy Papen.

        SO ORDERED, this 21st day of May, 2021.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
